UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6123



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


EMMETT ALVIN MONSON, a/k/a Timothy Lee Barr,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-42)


Submitted:   November 25, 1997        Decided:     December 15, 1997


Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Alvin Monson, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmett Monson appeals from a district court order denying his

motion for a reduction of his sentence under 18 U.S.C. § 3582(c)(2)

(1994). Monson's motion was based solely on his contention that his

sentence ought to be reduced under Amendment 506 to Application

Note 2 of § 4B1.1 of the United States Sentencing Guidelines. See
U.S. Sentencing Guidelines Manual § 4B1.1 n.2 (1995). We placed

this case in abeyance pending the Supreme Court's determination of

whether Amendment 506, which instructs courts to ignore enhance-

ments to the applicable statutory maximum which are based on a
defendant's prior criminal record, is invalid because it conflicts

with the mandate of 28 U.S.C. § 994(h) (1994), that career of-

fenders be sentenced "at or near" the maximum statutory term.
     The Supreme Court recently held that Amendment 506 is invalid

in United States v. Labonte, ___ U.S. ___, 117 S. Ct. 1673, 1679

(1997). Because that decision completely forecloses Monson's argu-

ments on appeal, the order of the district court is affirmed. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2